DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/06/2022 have been fully considered but they are not persuasive.
As to Applicant’s argument in regards to the double patenting rejection in that “there is no comparison of Applicants’ claims with the issued claims of the parent patent” Examiner respectfully disagrees.  As the Applicant used the same claim language in regards to the first node, first capacitor, second capacitor, first switch branch, first switch on and off state, and switched capacitor arrangement, Examiner in the double patenting rejection said the same language was used, in which the only difference was the first and third node differential nodes in which Manetakis was used to show.
As to claim 1, Applicant argues that “a first switch branch comprising a first switch”.  Examiner respectfully disagrees.  Manetakis teaches using a variable capacitor circuit, which receives a tuning signal to control said variable capacitor circuit in a LC oscillator configuration.  Pavao shows a variable capacitor circuit in a LC configuration, in which the variable capacitor is made up of a bunch of switch-controlled capacitors with a switch connected to the capacitor and ground, in which the switch is controlled by a tuning signal.
As to claim 4, Applicant argues that Manetakis does not teach that “all parts where those parts may be rearranged” and thus does not teach that the capacitors can be made the same.  Examiner respectfully disagrees.  Manetakis teaches using a user desired value for two capacitors can be varied.  When the general specifications of the circuit are met, the choosing of operating ranges and values are a design choice, as the values are chosen to work based on a user desired setting based on circuitry that is already taught.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10951165 in view of Manetakis (Patent 9559702).
As to claim 1, Patent 10951165 recites the same first, second and third nodes; first and second capacitance, first switch branch, on and off states of the first switch, differential nodes and switch capacitor arrangements.  
Patent 10951165 does not teach the direct connections of the first and second capacitors to the first, second, and third nodes.
Manetakis teaches a differential circuit (fig 5A) comprising: A switched capacitor arrangement (5-512, 5-514, 5-516) for tuning a differential circuit (5-302 and 5-304) comprising: A first node (A), a second node (D) and a third node (B); A first capacitor (5-512) directly connected to the first node (A) with a first terminal and directly connected to the second node (D) with a second terminal; A second capacitor (5-514) directly connected to the third node (B) with a first terminal and directly connected to the second node (D) with a second terminal.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention the invention to combine the claim language taught in Patent 10951165 with the direct connections taught in Manetakis to produce an LC oscillator with reduced noise.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetakis (Patent 9559702) in view of Pavao-Moreira et al (Pub 2016/0065131, further referred to as Pavao).
As to claim 1, Manetakis teaches a differential circuit (fig 5A) comprising:
A switched capacitor arrangement (5-512, 5-514, 5-516) for tuning a differential circuit (5-302 and 5-304) comprising:
	A first node (A), a second node (D) and a third node (B);
	A first capacitor (5-512) directly connected to the first node (A) with a first terminal and directly connected to the second node (D) with a second terminal;
	A second capacitor (5-514) directly connected to the third node (B) with a first terminal and directly connected to the second node (D) with a second terminal;
	A first switch branch (514) comprising a first switch (S1) coupled between the second node and a signal ground node (switch is connected to ground); wherein
	The first node and third node are configured to be connected to respective differential nodes of the differential circuit (A and B, column 9 lines 51-60);
	The switched capacitor arranged is configured to tune the differential circuit by controlling the state of the capacitor (column 10 lines 1-9).
Manetakis does not teach the switching of the capacitors.
Pavao teaches differential LC oscillator (fig 5 and 7) in which a variable capacitor circuit comprised of different capacitors (paragraph 123) has a capacitor circuit (520-523) controlled by a switch (S1-S4) in which the switching has an on and off state (state of switch is open or closed (on/off) by 570), where the switched capacitor arranged is configured to tune the differential circuit by 
As to claim 2, Pavao teaches the first switch branch further comprises a third capacitor (520) coupled in series with the first switch.
	As to claim 3, Pavao teaches a plurality of switch branches (S2-S4) coupled between the second node and the signal ground node, each switch branch comprise a capacitor coupled in series (521-523) with the switch.
As to claim 4, Manetakis teaches the first and second capacitor (5-512 and 5-514) are variable capacitors.  It would be obvious to a person of ordinary skill in the art to have the first and second capacitors be the same capacitance as it would be mere matter of design choice to tuning variable capacitance values to a user desired operating parameter.
As to claim 5, Pavao teaches the first switch is implemented using metal oxide semiconductor (MOS) transistor (paragraph 124).
As to claim 6, Manetakis digitally controlled oscillator (column 4 lines 13-20).
	As to claim 7, Manetakis teaches an electronic device (abstract).
	As to claim 8, Manetakis teaches using the device in a wireless communication system, a base station, a mobile terminal, a wireless transceiver (column 3 lines 43-66) or a frequency synthesizer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849